Citation Nr: 1716247	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for left hip arthritis, status post total hip replacement, rated as 10 percent disabling prior to December 6, 2010; 100 percent disabling from December 6, 2010 to January 31, 2012; 30 percent disabling from February 1, 2012 to January 4, 2016; and 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to October 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for arthritis of the left hip and assigned an initial 10 percent evaluation effective April 16, 2007.  

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Board's Central Office in Washington, D.C.  A transcript of the hearing is associated with the claims file. 

The Board remanded the case for further action by the originating agency in March 2016.  The case has now returned to the Board for further appellate action.

When the case was previously before the Board, the Board referred claims for entitlement to service connection for low back and right hip disabilities to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record does not indicate that any action has been taken on these claims and they have not been adjudicated.  They are therefore not currently before the Board and are once again referred to the AOJ.  38 C.F.R. § 19.9(b)(6). 







FINDINGS OF FACT

1.  For the period prior to December 6, 2010, the Veteran's left hip arthritis manifested limitation of motion with flexion to 80 degrees and loss of abduction beyond 10 degrees without ankylosis, flail joint, or impairment of the femur.

2.  For the period beginning February 1, 2012, the Veteran's left hip, status post total hip replacement, manifests residuals of weakness, pain, and limitation of motion that most nearly approximate moderately severe than markedly severe. 


CONCLUSIONS OF LAW

1.  During the period prior to December 6, 2010, the criteria for an initial 20 percent rating, but not higher, for left hip arthritis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5250-5255 (2016).

2.  During the period beginning February 1, 2012, the criteria for a 50 percent rating, but not higher, for left hip arthritis, status post total hip replacement, are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Code 5054.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for left hip arthritis was awarded in the January 2009 rating decision on appeal with an initial 10 percent evaluation assigned effective April 16, 2007.  The Veteran underwent a total left hip replacement on December 6, 2010.  In a January 2012 rating decision, a temporary 100 percent evaluation was assigned from December 6, 2010 to January 31, 2012 with a 30 percent evaluation assigned thereafter.  Most recently, an increased 50 percent evaluation was awarded in a January 2017 rating decision effective January 5, 2016.  Therefore, the Veteran's left hip disability is currently rated as 10 percent disabling prior to December 6, 2010; 100 percent disabling from December 6, 2010 to January 31, 2012; 30 percent disabling from February 1, 2012 to January 4, 2016; and 50 percent disabling thereafter.  

The Veteran contends that increased initial ratings are warranted throughout the claims period as his left hip disability manifests severe functional impairment due to symptoms of pain with motion, instability and a reduced capacity for standing and walking.  The Board notes that the Veteran is in receipt of a total schedular rating for the left hip condition from December 6, 2010 to January 31, 2012.  He is therefore in receipt of the maximum possible schedular rating during this period and an increased rating is not possible.  Accordingly, the Board will not discuss this period in the below analysis. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71 , Plate II.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

Prior to December 6, 2010, the Veteran's left hip arthritis is currently rated as 10 percent disabling under Diagnostic Code 5010 for arthritis due to trauma.  This diagnostic code provides that traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, a 10 percent evaluation is assigned for each major joint or group of minor joints affected by arthritis and productive of noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, prior to December 6, 2010, the Veteran's left hip arthritis is rated as 10 percent disabling based on noncompensable limitation of motion. 

The Board finds that an increased 20 percent evaluation is warranted for the Veteran's left hip arthritis prior to December 6, 2010.  The Veteran manifested painful limited motion and arthritis that worsened in severity throughout the claims period.  He initially showed good relief with physical therapy at Kenner Army Health Clinic from September 2006 to November 2006, but necessitated a referral to a private orthopedist in January 2007.  X-rays from this provider document advancing arthritis that was characterized as moderate in February 2007, significant in May 2007, and advanced in January 2008.  By October 2009, the Veteran's left hip joint space was completely obliterated and he was considered a good candidate for a total hip replacement.  His range of motion also worsened during this period and by December 2009, his left hip manifested flexion limited to 80 degrees with all other motion measured to 0 degrees.  Under Diagnostic Code 5253, a maximum 20 percent rating is warranted for limitation of abduction with motion lost beyond 10 degrees.  As the Veteran's abduction was limited to 0 degrees, an increased 20 percent rating is appropriate.

A rating in excess of 20 percent is not warranted during this period.  The Veteran has not demonstrated limitation of flexion or extension of the thigh that most nearly approximates even a compensable rating prior to December 6, 2010 under Diagnostic Codes 5251 and 5252.  In addition, the Veteran has never manifested ankylosis of the left hip.  X-rays taken throughout the claims period also do not demonstrate a flail joint or impairment of the femur (to include fractures or malunion).  The Board has considered the Veteran's complaints of pain and limitation of function, but notes that even with consideration of these functional factors, he did not manifest loss of motion or impairment of the left hip that most nearly approximates the criteria for an increased rating.  Moreover, the increased 20 percent evaluation granted above was based in part on consideration of the functional effects and worsening of the Veteran's left hip disability prior to December 6, 2010.  The Board has therefore already considered and applied the relevant functional factors in granting an increased 20 percent rating for the service-connected disability.  The Board therefore finds that a rating in excess of 20 percent prior to December 6, 2010 is not warranted.  

The Board will now turn to the period beginning February 1, 2012.  As the Veteran received a left total hip replacement on December 6, 2010, his disability is now rated under Diagnostic Code 5054 pertaining to hip replacement (prosthesis).  Under this diagnostic code, a 100 percent rating is assigned for one year following implantation of prosthesis.  Thereafter, a 90 percent rating is assigned for implantation of prosthesis with painful motion or weakness such as to require the use of crutches; a 70 percent rating is assigned for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis; a 50 percent rating is assigned for moderately severe residuals of weakness, pain or limitation of motion; and a 30 percent rating is the minimum rating following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

There is little medical evidence dated during the period beginning February 1, 2012; the Veteran has not reported receiving any VA or private treatment for his left hip condition since 2011.  He testified during the January 2016 hearing that his left hip replacement surgery improved his overall disability, but he still experiences some pain, limitation of motion, and weakness.  The Veteran also testified that his left hip pain limits his ability to walk for extended periods and move around at work.  
The only medical evidence dated during this period is the June 2016 VA examination.  The VA examiner specifically found that the Veteran manifested moderately severe residuals of the left total hip replacement consisting of weakness, pain, or limitation of motion.  With respect to range of motion, the June 2016 VA examination shows that left hip movement was somewhat limited, but the findings of flexion to 60 degrees, extension full to 30 degrees, abduction to 30 degrees, internal rotation to15 degrees, and adduction such that the Veteran cannot cross his legs, are consistent with noncompensable, or at most, 10 percent ratings under the criteria for rating hip disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.   The Board cannot conclude that the Veteran's residuals of a left total hip disability most nearly approximate markedly severe residuals under Diagnostic Code 5054 in light of these objective findings and the Veteran's testimony that his disability improved after the December 2010 surgery.  The Board therefore finds that a 50 percent rating is warranted for moderately severe residuals of the left total hip replacement during the period dating from February 1, 2012.  

In sum, the Veteran's left hip disability warrants an initial 20 percent evaluation prior to December 6, 2010, a 100 percent evaluation from December 6, 2010 to January 31, 2012, and a 50 percent evaluation from February 1, 2012.  The Board has considered whether there is any schedular basis for granting higher ratings other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims for higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

As a final matter, the Board has considered whether the Veteran's increased rating claim also includes a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).  In this case, there is no lay or medical evidence of unemployability due to the service-connected left hip disability.  The Veteran testified in January 2016 that he was limited in his physical activities at work due to left hip pain, but he is employed and has not alleged that he is unable to work due to service-connected disability.  Therefore, a claim for TDIU is not part of the issue before the Board and remand of a claim for TDIU is not necessary.


ORDER

Entitlement to an initial 20 percent rating, but not higher, for left hip arthritis prior to December 6, 2010 is granted.

Entitlement to a 50 percent rating, but not higher, for left hip arthritis, status post total hip replacement, from February 1, 2012 is granted.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


